DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 6, 8-17, 19-24 and 26 in the reply filed on 06/15/2021 is acknowledged.  The traversal is on the ground(s) that WO2012/018327 does not teach the use of calcium carbonate coated with a composition according to the claims in view of the amendment to the claims made of record in the response filed on 06/15/2021.   This is not found persuasive because as discussed in the rejection of claim 6 below, the technical feature of the composition as claimed is not special as it does make a contribution over the prior art and therefore unity of invention is not present.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
The abstract of the disclosure is objected to because it is more than one paragraph long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim contains the limitation “the conjugate base is a sodium or calcium salt of a weak acid”. The limitation “calcium salt of a weak acid” is already present in claim 6 from which claim 9 depends and therefore does not further the claim when calcium salts of weak acids are selected as the conjugate base.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-9, 14, 17, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (U.S. App. Pub. No., 2012/0035287) in view of Gerard et al. (U.S. App. Pub. No. 2018/0258288) (cited in the IDS filed on 03/05/2019).
Regarding claims 6, 9 and 24, Scheer et al. teaches  a high heat resistant polymer comprising poly(lactic acid) (PLA) (i.e. a resorbable polymer), an aliphatic polyester (i.e. a polymer different from cellulose) and an organically coated calcium carbonate. (Abstract).
Scheer et al. does not teach that the calcium carbonate are coated with a composition comprising a mixture of at least one calcium complexing agent and/or conjugate base together with at least one weak acid as claimed.
Gerard et al. teaches surface-treated calcium carbonate particles which are stable in acidic environments (pH 4.5 to 7) with an acid and at least one conjugate base. (Abstract). Gerard et al. teaches that calcium carbonates tend to decompose in acidic aqueous media including compositions having pH less than 7 (par. [0006]) and that the treatment is intended to overcome these disadvantages. (par. [0010]). The acids include weak acids (par. [0076]) wherein the molar ratio of the acid to the calcium carbonate is from 1:10 to 1:100 (par. [0081]) (which would overlap with the range of at least 0.1% by weight as claimed) and the conjugate base includes alkali or alkaline earth metal salts of weak acids (par. [0084]) wherein the molar ratio of the conjugate base to the calcium carbonate is from 1:10 to 1:100 (par. [0088]) (which would overlap with the range of at least 0.1% by weight as claimed).
It would have been obvious to one of ordinary skill in the art to use calcium carbonate particles surface treated according to the process of Gerard et al. in Scheer et al.
One of ordinary skill in the art would have found it obvious to use calcium carbonate modified according to the process disclosed in Gerard et al. in Scheer et al. in view of the stability of these calcium carbonate particles in acidic mediums which would be of interest in Scheer et al. due to the presence of polylactic acid which in solution has an acid pH and would therefore cause decomposition of the calcium carbonate particles.
 Regarding claims 8 and 26, Gerard et al. teaches that the acid used to surface modify the calcium carbonate particles includes phosphoric acid, citric acid, sulphurous acid and boric acid. (par. [0030]).
Regarding claim 14, Gerard et al. teaches using 1:10 to 1:100 moles of either the acid or conjugate base to moles of calcium carbonate (which has a MW of about 100 g/mol) and therefore there should be 1-10 molar percent of the acid and conjugate base. If one of ordinary skill were to select citric acid as the weak acid, for 1 mole of calcium carbonate there should be 0.01 to 0.1 moles of citric acid or approximately 1.92 to 19.2 grams (citric acid has a molecular weight of about 192.1 g/mol) which is about 1.92 to 19.2 weight percent of calcium carbonate. The ranges disclosed in Gerard et al. therefore significantly overlap with the ranges in claim 14.
Regarding claim 17, the polymer material includes aliphatic polyesters which would meet the limitation of a thermoplastic material. (par. [0031]).
Regarding claim 20, the polylactic acid includes poly-D-, poly-L- lactic acids or racemic mixtures thereof. (par. [0027]).
Regarding claim 22, the content of calcium carbonate used is 40% to 75% weight percent. (par. [0032]).
Regarding claim 23, the content of calcium carbonate used is 40% to 75% weight percent. (par. [0032]). The content of the PLA is about 10% to about 45% by weight. (par. [0030]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (U.S. App. Pub. No., 2012/0035287) in view of Gerard et al. (U.S. App. Pub. No. 2018/0258288) (cited in the IDS filed on 03/05/2019), further in view of Passaretti (U.S. Pat. No. 5,043,017).
Scheer and Gerard et al. are relied upon as described in the rejection of claim 6 above.
Gerard et al. does not teach the use of sodium hexametaphosphate.
Passaretti teaches a method of stabilizing calcium carbonate to avoid decomposition in acidic media by using calcium carbonate treated with an acidic material. (Abstract and col. 1, lines 30-38). Passaretti teaches that the mixing of 0.1 weight percent of a calcium chelating agent or conjugate base and 0.1 weight percent of a weak acid. (col. 4, lines 17-37). The conjugate base may include sodium hexametaphosphate, chelating and polydentate ligands such as EDTA. (Id.).
It would have been obvious to one of ordinary skill in the art to use the weak acid and conjugate base materials disclosed in Passaretti in the process disclosed in Gerard et al.
One of ordinary skill in the art would have found it obvious to use the acids and bases disclosed in Passaretti as they are generally known in the art as being useful materials for producing acid stabilized calcium carbonate particles which is the same objective as taught in Gerard et al. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Claims 15-16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (U.S. App. Pub. No., 2012/0035287) in view of Gerard et al. (U.S. App. Pub. No. 2018/0258288) (cited in the IDS filed on 03/05/2019), further in view of Vucak et al. (U.S. App. Pub. No. 2014/0004348).
Scheer and Gerard et al. are relied upon as described in the rejection of claim 6 above.
Regarding claims 15-16, Scheer et al. does not teach the aspect ratio range of claim 15 or the spherical morphology.
Vucak et al. teaches microstructured particles comprising small particles bonded to large particles used as a polymer additive wherein the polymer material is preferably lactic acid polymers and the particles are calcium carbonates. (Abstract, par. [0042]-[0043]). Vucak et al. teaches that the shape of the calcium carbonate particles are preferably spherical having aspect ratios of 1.0 to 1.25. (par. [0097]-[0098]). Vucak et al. teaches that the selection of the shape (i.e. aspect ratio) will affect the properties of the polymer composition such that an isotropic profile is achieved. (par. [0097]).
It would have been obvious to one of ordinary skill in the art to use particles having an aspect ratio as close to 1 as possible, thereby using spherical calcium carbonate particles.
One of ordinary skill in the art would have found it obvious to use spherical calcium carbonate particles in order to have a homogenous composition for the polymer material (i.e. an isotropic profile of properties as taught in Vucak).

Regarding claim 19, Vucak et al. teaches that the viscosity of the polylactic acid is inherently 0.5-8.0 at 25oC in chloroform with 0.1% concentration. (par. [0087]).
Regarding claim 21, Vucak et al. teaches using molecular weights of 500 to 1,000,000 g/mol for the resorbable polyester. (par. [0058] and [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/03/2021